DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Response to Remarks
This communication is considered fully responsive to the amendment filed on 09/07/2021.
Claims 1, 3-12, 14, 16, 18-20 are pending and is examined in the office action. 
Claims 1, 14 have been amended.

Response to Arguments
Applicant’s arguments, filed 09/07/2021, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Park et al. (US 20130029680 A1).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021, 09/07/2021 was filed after the mailing date of the Final Rejection    on   05/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US 20170150517 A1; hereinafter as “LU”) in view of ZHANG et al. (US 20170367003 A1; hereinafter as “ZHANG”, which is a Continuation of application No. PCT/CN2015/073820 filed on Mar. 6, 2015 and published Sep. 15, 2016) and further in view of Park et al. (US 20130029680 A1; hereinafter as “Park”).

With Respect to independent claims: 
Regarding claim 1, LU teaches 
A resource allocation method for system access (Fig. 3: a resource allocation explains in detail in Fig. 3 for allocating resource for UE/terminal:” FIG. 3 illustrates a flowchart of a method performed in a UE in accordance with embodiments of the present invention”: [0018], [0046]-[0057]), the method being applied to a terminal (see fig. 7-8: UE 102) and comprising: 
transmitting an access request (aforesaid UE is sending request for resource to granted for uplink transmission: see fig. 3 element 304: “In step 304, the UE 102 sends a request to the broadcasting RBS 101”, [0047]]); 

    PNG
    media_image1.png
    345
    519
    media_image1.png
    Greyscale

receiving an access request response transmitted by one or more transmission points (TPs) (see fig. 3 element 306: “In step 306, the UE receives a response from the broadcasting RBS 101….: [0050]; also see Fig. 1 where RBS can be multiple RBSs: ; Aforesaid UE receives response from one or multiples “RBSs 101” A UE, such as the UE 102 shown in FIG. 1, communicates with one cell or one RBS 101 over an air interface: [0037]); and  
determining (see fig. 3 element 308: Performing the transmission when the granted resource are available: [0053]), according to the access request response (aforesaid “UE receives a response from the broadcasting RBS 101”:[0050]), a radio resource range of a message resource set to be occupied  (“resources granted for the uplink transmission”: [0050] “the physical layer format of the response comprises at least information about uplink resources granted for the UE's transmission”: [0052]; After receiving the response (in the following step 308), the UE 102 would continue the legacy procedure, by applying the uplink resource which is allocated to the UE 102 indicated in the response, such as the legacy procedure of authentication and authorization, then get connected with the RBS 101: [0053]; “Time and frequency resources [NOTE: radio resource range] taken for those request and response may be adjusted accordingly [NOTE: radio resource range], which preferably can help the RBS to identify whether the UE is connected with it or not: [0058],-[0059]), 
wherein the method is performed by at least one processor (aforesaid UE has a processor: These computer program instructions may be provided to a, inter alia, processor or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer and/or other programmable data processing apparatus, create means for implementing the functions/acts specified in the block diagrams and/or flowchart block or blocks: [0029]).  

While LU teaches “determining, according to the access request response, a radio resource range of a message resource set to be occupied”,   
LU  does not expressively disclose: “determining,… a radio resource range of a message resource set to be occupied for subsequent transmission of a communication message and occupying the radio resource range to transmit the communication message to at least one TP of the one or more TPs corresponding to the radio resource range; determining, according to an indication of the access request response, a position of a message resource in the radio resource range for transmitting the communication message; wherein the determining a radio resource range of a message resource set to be occupied for subsequent transmission of a communication message comprises: determining the radio resource range according to a correspondence between the radio resource range and the access request.”.

ZHANG, in the same field of endeavor, discloses:

    PNG
    media_image2.png
    305
    492
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    443
    media_image3.png
    Greyscale



 determining,… a radio resource range of a message resource set to be occupied for subsequent transmission of a communication message  (Fig. 5 element 503, element 504: UE receives indication information sent by the base station, where the indication information is used to indicate a frequency range into which UE needs to be mapped: [0297]; Aforesaid  UE maps the DRB of the UE into the frequency range into which the DRB needs to be mapped……Aforesaid  UE transmits, by using a radio interface technology supported by the frequency range into which the DRB is mapped, a service carried on the service bearer DRB with the base station”: [0307]-[309]; Aforesaid  UE maps the signaling radio bearer SRB of the UE into the specified frequency range according to the indication of the base station, and transmits Radio Resource Control RRC signaling [NOTE: a communication message] with the base station by using the radio interface technology supported by the frequency range:  [0303]) and occupying the radio resource range to transmit the communication message to at least (Aforesaid UE maps the signaling radio bearer of the UE into the specified frequency range, and transmits the Radio Resource Control RRC signaling with the base station by using the radio interface technology supported by the frequency range.: [0305]; Aforesaid  UE transmits, by using the frequency range that is determined and into which each DRB is mapped and the radio interface technology supported by the frequency range, the service carried on the DRB with the base station [NOTE: TP]: [0310]; [0313]); 
Wherein the determining a radio resource range of a message resource set to be occupied for subsequent transmission of a communication message comprises: determining the radio resource range according to a correspondence between the radio resource range and the access request (Base station in fig. 1 receives “a service request initiated by the UE”...”and establishes a mapping relationship between the service and a frequency range according to the service type, so as to establish a mapping relationship between a DRB on which the service is carried and a frequency range” (paragraph 0175, 0300). Aforesaid base station sends “first indication information” ….to the UE. The first indication information is used to indicate, to the UE, the frequency range into which the DRB needs to be mapped (paragraph 0178).  It certainly shows that there is a relationship or corresponding between aforesaid frequency range which the UE received from the base station for aforesaid service type/DBR (paragraphs (0305-3008); see fig.1 element 503 and 504:  The base station informs, by using an RRC signaling message, the UE of the frequency range into which the SRB of the UE needs to be mapped: [0305] first two lines; Aforesaid “UE maps the DRB of the UE into the frequency range into which the DRB needs to be mapped” [0308]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of LU in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Furthermore, the combination of LU and ZHANG does not expressively discloses:  determining, according to an indication of the access request response, a position of a message resource in the radio resource range for transmitting the communication message.

Park, in the same field of endeavor, discloses:
determining, according to an indication of the access request response, a position of a message resource in the radio resource range for transmitting the communication message (the first terminal 100a transmits the resource allocation request message in the initial data transmission procedure S120 to the base station 200, the base station 200 may transmit the resource allocation request message to the terminals: [0146], The resource allocation message transmitted from the base station 200 to the first terminal 100a may include at least one of the following types of information, inter alia, resource allocation information for communication between terminals, which may include one or more of size of allocated resource, position of allocated resource, modulation and coding level (MCS), MIMO information (MIMO scheme, PMI, rank indicator, etc.), transmission power information (Tx power, power ratio, etc.), and ACK/NACK transmission position.: [0147]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Park to the method of LU and ZHANG in order for allowing for cooperative transmission using terminals without a separate relay (ZHANG, [0011]). 

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With Respect to dependent claims: 

 	 Regarding claim 3, LU does not explicitly teach: wherein the correspondence between the radio resource range and the at least one TP of the one or more TPs comprises: the radio resource range includes a mapping relationship with the at least one TP of the one or more TPs corresponding to the access request; and the message resource set includes a mapping relationship with an access request response window or the access request response, wherein the access request response window is a time 

ZHANG teaches, wherein the correspondence between the radio resource range and the at least one TP of the one or more TPs comprises: the radio resource range includes a mapping relationship with the at least one TP of the one or more TPs corresponding to the access request (mapping relationship between UE and Access Point/Base Station: [0305], [0307], [0308]); and the message resource set includes a mapping relationship with an access request response window or the access request response, wherein the access request response window is a time window, and wherein a time interval between time of transmitting the access request and the time window is of a preset length (For example, the frequency band information of the N frequency ranges, the correspondence between the N frequency ranges and the radio interface technologies, or the characteristic information of the radio interface technology may be sent according to different cases at any time within a period that the solution is performed.: [0184]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the method of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Regarding claim 4, , the combination of LU, ZHANG and Park, specifically, LU teaches, wherein the access request comprises identification information which comprises time-frequency resource information and a preamble sequence index (see fig. 10: Access Request from UE to base station includes Identification Information of the UE: [0052]; the identification can apply RNTI values in existing LTE-A system. Furthermore, the uplink resource granted for the UE 102 in the response is applied by the UE 102 for controlling signaling of connection setup: [0078]).  

Regarding claim 5, the combination of LU, ZHANG and Park, specifically, LU teaches, wherein the correspondence between the radio resource range and the access request comprises: radio resource ranges corresponding to the access requests, which include different identification information or the identification information of which are different after being transformed, do not overlap with each other and belong to the same message resource set (see fig. 10: also [0052], [0078]; when the UE 102 is connected with the RBS 101, i.e., the RBS 101 could uniquely identify the UE 102, and then the physical format of the response may be that of a response to an SR as is in the existing LTE-A system: [0080]).  

Regarding claim 6, LU does not explicitly teach:
wherein that the mapping relationship between the radio resource range and the at least one TP of the one or more TPs corresponding to the access request comprises: 

ZHANG teaches, wherein that the mapping relationship between the radio resource range and the at least one TP of the one or more TPs corresponding to the access request comprises: radio resource ranges corresponding to TPs which include different indexes or the indexes of which are different after being transformed do not overlap with each other and belong to a same message resource set (see fig. 6A and Fig. 7A where Service A is for Dedicated Frequency Range 1 and Service B for Dedicated Frequency Range 2: When initiating a service, UE accesses the wireless network by using a dedicated frequency range corresponding to the service. When initiating a service A, the UE accesses the wireless network by using a dedicated frequency range 1. When initiating a service B, the UE accesses the wireless network by using a dedicated frequency range 2: [0342]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the method of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Regarding claim 7, LU does not explicitly teach: wherein the determining the radio resource range according to indication information of the access request response comprises: determining the radio resource range according to position information of a radio resource range in the message resource set indicated by the access request response.

ZHANG teaches, wherein the determining the radio resource range according to indication information of the access request response comprises: determining the radio resource range according to position information of a radio resource range in the message resource set indicated by the access request response (dividing, by a base station, a frequency band of a cell into N frequency ranges, where the N frequency ranges include a common frequency range and a dedicated frequency range; sending, by the base station, information about the N frequency ranges and random access resource information of the cell to a UE; mapping, by the base station, a service bearer DRB of the UE into at least one frequency range of the N frequency ranges; and transmitting, by using a radio interface technology supported by the specified frequency range into which the DRB is mapped,: [abstract]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the method of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The  (ZHANG, [0311]). 

Regarding claim 8, LU does not explicitly teach: wherein that the message resource set includes a mapping relationship with an access request response window comprises: the radio resource ranges corresponding to the access request responses within a same access request response window belong to a same message resource set, and message resource sets corresponding to different access request response windows do not overlap with each other.
ZHANG teaches, wherein that the message resource set includes a mapping relationship with an access request response window comprises: the radio resource ranges corresponding to the access request responses within a same access request response window belong to a same message resource set, and message resource sets corresponding to different access request response windows do not overlap with each other (Dedicated frequency resource: [0267]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the method of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Regarding claim 9, LU does not explicitly teach: wherein that the message resource set includes a mapping relationship with the access request response comprises: access request responses transmitted at the same time correspond to a same message resource set, and message resource sets corresponding to access request responses transmitted at different times do not overlap with each other.

ZHANG teaches, wherein that the message resource set includes a mapping relationship with the access request response comprises: access request responses transmitted at the same time correspond to a same message resource set, and message resource sets corresponding to access request responses transmitted at different times do not overlap with each other (The UE obtains frequency band information of the common frequency range and the frequency band information of the dedicated frequency range, a correspondence between the dedicated frequency range and the radio interface technology: [0267]. [0270], [0273]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the method of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Regarding claim 10, LU does not explicitly teach: wherein a time- frequency position of the message resource set is statically or dynamically configured by the system access.

ZHANG teaches, wherein a time- frequency position of the message resource set is statically or dynamically configured by the system access (the SOR controller/UE performs dynamic configuration for a service and a corresponding frequency range: [0373]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the method of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 
  

Regarding claim 16, LU does not explicitly teach: wherein the processor is further configured to: determine the radio resource range according to position information of the radio resource range indicated by a access request response in the message resource set.

ZHANG teaches, wherein the processor is further configured to: determine the radio resource range according to position information of the radio resource range indicated by a access request response in the message resource set (dividing, by a base station, a frequency band of a cell into N frequency ranges, where the N frequency ranges include a common frequency range and a dedicated frequency range; sending, by the base station, information about the N frequency ranges and random access resource information of the cell to a UE; mapping, by the base station, a service bearer DRB of the UE into at least one frequency range of the N frequency ranges; and transmitting, by using a radio interface technology supported by the specified frequency range into which the DRB is mapped,: [abstract]).    

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Regarding claim 18, LU does not explicitly teach: wherein the determining a radio resource range of a message resource set to be occupied for subsequent transmission of a communication message comprises: determining the radio resource range according to indication information of the access request response.

ZHANG teaches, wherein the determining a radio resource range of a message resource set to be occupied for subsequent transmission of a communication message comprises: determining the radio resource range according to indication information of the access request response (see fig. 5: element 501, 502, 503, 504: UE receives a signaling message sent by the base station and maps a service bearer DRB into a frequency range indicated by the base station: [0297]-[0300]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Regarding claim 19, LU does not explicitly teach: wherein the determining, according to the access request response, a radio resource range of a message resource set to be occupied for subsequent transmission of a communication message comprises:  determining, according to frequency-domain position information indicated in the access request response, a time-frequency resource for transmitting the communication message; or determining a resource group from a plurality of time-frequency resource blocks in a radio resource range corresponding to the access request response, and selecting a time-frequency resource from the resource group for .

ZHANG teaches, wherein the determining, according to the access request response, a radio resource range of a message resource set to be occupied for subsequent transmission of a communication message comprises:  determining, according to frequency-domain position information indicated in the access request response, a time-frequency resource for transmitting the communication message; or determining a resource group from a plurality of time-frequency resource blocks in a radio resource range corresponding to the access request response, and selecting a time-frequency resource from the resource group for transmitting the communication message according to an indication of the access request response  (0059] learning, by the UE by using the indication information or first indication information that is sent by the base station, the radio interface technology supported by the frequency range into which the DRB needs to be mapped; and  [0060] mapping, by the UE, the DRB into the radio interface technology supported by the frequency range into which the DRB needs to be mapped.  [0061] With reference to the fourth possible implementation of the second aspect, in an eighth possible implementation, the mapping, by the UE, the SRB of the UE into the frequency range into which the SRB needs to be mapped includes: [0062] learning, by the UE by using the first indication information sent by the base station, the radio interface technology supported by the frequency range into which the SRB needs to be mapped; and [0063] mapping, by the UE, the SRB into the radio interface technology supported by the frequency range into which the SRB needs to be mapped).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Regarding claim 20, LU does not explicitly teach: wherein the processor is or determine a resource group from a plurality of time-frequency resource blocks included in the radio resource range corresponding to the access request response, and select a time-frequency resource from the resource group for transmitting the communication message according to an indication of the access request response.

ZHANG teaches, wherein the processor is or determine a resource group from a plurality of time-frequency resource blocks included in the radio  (0059] learning, by the UE by using the indication information or first indication information that is sent by the base station, the radio interface technology supported by the frequency range into which the DRB needs to be mapped; and  [0060] mapping, by the UE, the DRB into the radio interface technology supported by the frequency range into which the DRB needs to be mapped.  [0061] With reference to the fourth possible implementation of the second aspect, in an eighth possible implementation, the mapping, by the UE, the SRB of the UE into the frequency range into which the SRB needs to be mapped includes: [0062] learning, by the UE by using the first indication information sent by the base station, the radio interface technology supported by the frequency range into which the SRB needs to be mapped; and [0063] mapping, by the UE, the SRB into the radio interface technology supported by the frequency range into which the SRB needs to be mapped).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of LU and Park in order to provide flexibility of radio resource configuration, thereby improving radio resource utilization (ZHANG, [0311]). The motivation would be to improve and enhance radio resource utilization (ZHANG, [0311]). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LU, ZHANG, and Park and further in view of Lin et al. (US 20160219571 A1; hereinafter as “Lin”).

Regarding claim 11, the combination of LU, ZHANG and Park teaches claim 8 as above. The combination does not explicitly discloses: wherein a  time interval from an upper time domain boundary of the access request response window to a lower -4-Application No.: PCT/CN2017/073930 Filing Date:February 17, 2017 time domain boundary of the corresponding message resource set is greater than or equal to a first threshold value.  

Lin, in the same field of endeavor, discloses: wherein a  time interval from an upper time domain boundary of the access request response window to a lower-4-Application No.: PCT/CN2017/073930 Filing Date:February 17, 2017 time domain boundary of the corresponding message resource set is greater than or equal to a first threshold value (a UE shall monitor a PDCCH for RA response(s) from an eNB (i.e., a base station) in a RA response window: [0056], If the does not receive a valid RA response from the eNB within the RA response window, the UE shall retransmit a RA preamble until the maximum number of retransmissions has been reached or a valid RA response is received: [0056]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Lin to the method of LU, ZHANG and Park in order to detect beam that has a quality  (Lin [0311]). The motivation would be to improve and enhance flexibility of radio resource configuration, thereby improving radio resource utilization (Lin, [0311]). 

Regarding claim 12, the combination of LU, ZHANG and Park teaches claim 8 as above. The combination does not explicitly discloses: wherein a  time interval from a receiving time of the access request response to a lower time domain boundary of the corresponding message resource set is greater than or equal to a second threshold value; or the radio resource range corresponding to the access request response is located within a message resource set, wherein a time interval between a lower time domain boundary of the message resource set and a transmitting time of the access request is minimum and greater than a third threshold.

Lin, in the same field of endeavor, discloses: wherein a  time interval from a receiving time of the access request response to a lower time domain boundary of the corresponding message resource set is greater than or equal to a second threshold value; or the radio resource range corresponding to the access request response is located within a message resource set, wherein a time interval between a lower time domain boundary of the message resource set and a transmitting time of the access request is minimum and greater than a third threshold (the UE is configured with two different TPC (Transmit Power Control) command ranges in RAR, and applies the configured TPC command ranges to derive the transmission power for the transmission of the signal subsequent to the receipt of the RAR. In one embodiment, the different TPC command ranges are configured for different purposes of performing RA procedure: [0092]).      

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Lin to the method of LU, ZHANG and Park in order to detect beam that has a quality above a threshold (Lin [0311]). The motivation would be to improve and enhance flexibility of radio resource configuration, thereby improving radio resource utilization (Lin, [0311]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/HARRY H KIM/Primary Examiner, Art Unit 2411